DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-11, 13-17, 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, 8, 10-17, 19, 20 of U.S. Patent No. 11,321,901. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application cover a broader scope than the claims of U.S. Patent No. 11,321,901.

For example, a limitation by limitation table of claim 1 is presented below.
Claim 1 of instant application
Claim 1 of U.S. Patent No. 11,321,901
A graphics system comprising:
A graphics system comprising:
an effect engine; and
an effect engine;
a graphics pipeline operative to perform pipeline operations on graphical objects in a frame, the graphics pipeline including at least a fragment shader stage,
a graphics pipeline including at least a fragment shader stage and a subsequent stage;

wherein the graphics pipeline is operative to perform pipeline operations on graphical objects in a frame,
wherein an application programming interface (API) provides an instruction that specifies a subset of the graphical objects in the frame for the effect engine to execute,	
the fragment shader stage is operative to detect an application programming interface (API) provided instruction that specifies a subset of the graphical objects in the frame for the effect engine to execute
wherein the graphics pipeline, when detecting the instruction, invokes the effect engine to perform a predefined set of graphics operations on the subset of the graphical objects in the frame, and
and to invoke the effect engine accordingly 

the effect engine is operative to execute a predefined set of graphics operations on the subset of the graphical objects in the frame,

the subsequent stage is operative to process results of the effect engine and the fragment shader stage,

the one or more buffers are operative to receive pixels of the frame for display, the frame including the graphical objects operated on by the graphics pipeline and the subset of the graphical objects operated on by the effect engine,
wherein the predefined set of graphics operations has a higher computational complexity than the pipeline operations.
wherein the predefined set of graphics operations has a higher computational complexity than the pipeline operations.


Claim 2 of the instant application corresponds to claim 2 of U.S. Patent No. 11,321,901.
Claim 3 of the instant application corresponds to claim 3 of U.S. Patent No. 11,321,901.
Claim 4 of the instant application corresponds to claim 1 of U.S. Patent No. 11,321,901.
Claim 5 of the instant application corresponds to claim 5 of U.S. Patent No. 11,321,901.
Claim 7 of the instant application corresponds to claim 7 of U.S. Patent No. 11,321,901.
Claim 8 of the instant application corresponds to claim 8 of U.S. Patent No. 11,321,901.
Claim 9 of the instant application corresponds to claim 12 of U.S. Patent No. 11,321,901.
Claim 10 of the instant application corresponds to claim 10 of U.S. Patent No. 11,321,901.
Claim 11 of the instant application corresponds to claim 11 of U.S. Patent No. 11,321,901.
Claim 13 of the instant application corresponds to claim 13 of U.S. Patent No. 11,321,901.
Claim 14 of the instant application corresponds to claim 14 of U.S. Patent No. 11,321,901.
Claim 15 of the instant application corresponds to claim 15 of U.S. Patent No. 11,321,901.
Claim 16 of the instant application corresponds to claim 16 of U.S. Patent No. 11,321,901.
Claim 17 of the instant application corresponds to claim 17 of U.S. Patent No. 11,321,901.
Claim 19 of the instant application corresponds to claim 19 of U.S. Patent No. 11,321,901.
Claim 20 of the instant application corresponds to claim 20 of U.S. Patent No. 11,321,901.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites “a fragment shader stage” in line 3.  The limitation was already recited in line 4 of claim 1.  It is unclear to the Examiner whether “at least a fragment shader stage” in claim 1 is the same limitation as “a fragment shader stage” of claim 3 or if they are different.

Also, claims 4, 16, 17 recite “a fragment shader stage”.  The claims require similar corrections as claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babich et al. (U.S. Patent Application 20200050451) in view of Lee et al. (U.S. Patent Application 20160027203).

In regards to claim 1, Babich teaches a graphics system [Fig. 1; e.g. real time ray interactive tracing graphics system, 0067] comprising: 
an effect engine [Fig. 1; e.g. traversal coprocessor, 0072-0073]; and 
a graphics pipeline [Fig. 1; e.g. graphics primitive engine, 0070-0071] operative to perform pipeline operations [Fig. 20; e.g. graphics processing pipeline comprises a pipeline architecture that includes a number of stages, 0281] on graphical objects [e.g. geometric primitives, 0281, also see 0069] in a frame [e.g. frame, 0278, 0281],
wherein an application programming interface (API) [e.g. API, 0262, 0280] provides an instruction [e.g. instructions for performing operations commonly utilized in ray tracing algorithms as well as other graphics related operations, 0072-0073, 0262, 0280] that specifies a subset of the graphical objects [e.g. the ray tracing visibility test determines whether and where the rays intersect the scene’s geometries, 0072-0074] in the frame for the effect engine to execute, 
wherein the predefined set of graphics operations has a higher computational complexity than the pipeline operations [e.g. Since ray tracing techniques are even more computationally intensive than rasterization due in part to the large number of rays that need to be traced, the traversal coprocessor 138 is capable of accelerating in hardware certain of the more computationally-intensive aspects of that process, 0074].
Babich does not explicitly teach
the graphics pipeline including at least a fragment shader stage,
wherein the graphics pipeline, when detecting the instruction, invokes the effect engine to perform a predefined set of graphics operations on the subset of the graphical objects in the frame.
However, Lee teaches
the graphics pipeline including at least a fragment shader stage [Fig. 4; e.g. First pass consists of determining which fragments that are actually rendered on the screen. The rendering of the fragments includes shading, 0071-0075, 0090],
wherein the graphics pipeline, when detecting the instruction [e.g. after the first pass is complete, 0071-0075, 0090], invokes the effect engine [Fig. 4; e.g. rendering unit, 0071-0075] to perform a predefined set of graphics operations [Fig. 4; e.g. rendering such as ray-tracing-based rendering, 0071-0075, 0105] on the subset of the graphical objects in the frame [e.g. rendering is only performed on fragments that are actually rendered on a screen, 0071-0075, 0101-0103].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Babich’s system with the features of
the graphics pipeline including at least a fragment shader stage,
wherein the graphics pipeline, when detecting the instruction, invokes the effect engine to perform a predefined set of graphics operations on the subset of the graphical objects in the frame
in the same conventional manner as taught by Lee because Lee provides a method for reducing the number of times an external memory is accessed in order to retrieve geometric information needed for ray tracing rendering, thereby reducing power consumption and eliminating a memory bandwidth problem [0078].

In regards to claim 2, Babich teaches the system of claim 1, wherein the graphics pipeline is operative to detect API [e.g. OpenGL API, 0280] provided instructions [e.g. commands, 0281] that specify one or more of: pixel positions [e.g. points, 0281], primitives [e.g. geometric primitives such as triangles, quads, 0281], the subset of the graphical objects in the frame [e.g. the ray tracing visibility test determines whether and where the rays intersect the scene’s geometries, 0072-0074], and effect types [e.g. operations used in ray tracing, 0072-0074] for the effect engine to execute.

In regards to claim 3, Babich teaches the system of claim 1, wherein the effect engine is invoked to execute the predefined set of graphics operations by one or more stages [Fig. 20; e.g. graphics processing pipeline comprises a pipeline architecture that includes a number of stages, 0281] in the graphics pipeline, the stages including a vertex shader stage [Fig. 20; e.g. vertex shading stage, 0281], a tessellation stage [Fig. 20; e.g. primitive assembly stage, 0281], and a geometry shader stage [Fig. 20; e.g. geometry shading stage, 0281].
Babich does not explicitly teach a fragment shader stage.
However, Lee teaches a fragment shader stage [Fig. 4; e.g. First pass consists of determining which fragments that are actually rendered on the screen. The rendering of the fragments includes shading, 0071-0075, 0090].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Babich’s system with the features of a fragment shader stage in the same conventional manner as taught by Lee because Lee provides a method for reducing the number of times an external memory is accessed in order to retrieve geometric information needed for ray tracing rendering, thereby reducing power consumption and eliminating a memory bandwidth problem [0078].

In regards to claim 4, Babich does not explicitly teach the system of claim 1, wherein the effect engine is invoked to execute the predefined set of graphics operations by a fragment shader stage of the graphics pipeline.
However, Lee teaches the system of claim 1, wherein the effect engine is invoked to execute the predefined set of graphics operations by a fragment shader stage of the graphics pipeline [Fig. 4; e.g. First pass consists of determining which fragments that are actually rendered on the screen. The rendering of the fragments includes shading, 0071-0075, 0090].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Babich’s system with the features of wherein the effect engine is invoked to execute the predefined set of graphics operations by a fragment shader stage of the graphics pipeline in the same conventional manner as taught by Lee because Lee provides a method for reducing the number of times an external memory is accessed in order to retrieve geometric information needed for ray tracing rendering, thereby reducing power consumption and eliminating a memory bandwidth problem [0078].

In regards to claim 5, Babich teaches the system of claim 1, wherein the predefined set of graphics operations include ray tracing operations [e.g. operations commonly utilized in ray tracing algorithms, 0072-0074].

In regards to claim 6, Babich teaches the system of claim 1, wherein output of the effect engine is sent to the graphics pipeline for render output processing [e.g. Once the sequential processing operations such as ray tracing from the ray tracing shader is complete, the viewport SCC stage, the rasterization stage, the fragment shading stage, and the raster operations stage utilize the output data. The Examiner interprets the render output processing as the combination of Babich’s viewport SCC stage, rasterization stage, fragment shading stage, and raster operations stage, 0286-0290].

In regards to claim 7, Babich teaches the system of claim 1, wherein output of the graphics pipeline is sent to a first buffer [e.g. the generated pixel data from the 3D graphics pipeline is written to a frame buffer, 0245] and output of the effect engine is sent to a second buffer [Fig. 15; e.g. coprocessor writes results to a shared memory or registers in the multiprocessor, 0243], and wherein the system is operative to composite contents of the first buffer and the second buffer for display [e.g. modifying the generated pixel data with the results of the ray tracing to display an image using the modified pixel values, 0245-0246].

In regards to claim 8, Babich teaches the system of claim 1, wherein the graphics pipeline is operative to perform at least a portion of the pipeline operations concurrently with the effect engine executing the predefined set of graphics operations [e.g. the multiprocessor continues to perform pipeline operations while the coprocessor is performing ray tracing operations, 0178, also see 0062].

In regards to claim 9, Babich teaches a graphics system [Fig. 1; e.g. real time ray interactive tracing graphics system, 0067] comprising: 
an effect engine [Fig. 1; e.g. traversal coprocessor, 0072-0073]; and 
a graphics pipeline [Fig. 1; e.g. graphics primitive engine, 0070-0071] operative to perform pipeline operations [Fig. 20; e.g. graphics processing pipeline comprises a pipeline architecture that includes a number of stages, 0281] on graphical objects [e.g. geometric primitives, 0281, also see 0069] in a frame [e.g. frame, 0278, 0281], the graphics pipeline including at least a first stage [Fig. 20; e.g. ray tracing shading, 0286] and a second stage [Fig. 20; e.g. viewport SCC stage, 0286], 
wherein an application programming interface (API) [e.g. API, 0262, 0280] provides an instruction [e.g. instructions for performing operations commonly utilized in ray tracing algorithms as well as other graphics related operations, 0072-0073, 0262, 0280] that specifies a subset of the graphical objects in the frame [e.g. the ray tracing visibility test determines whether and where the rays intersect the scene’s geometries, 0072-0074] for the effect engine to execute, 
wherein the predefined set of graphics operations has a higher computational complexity than the pipeline operations [e.g. Since ray tracing techniques are even more computationally intensive than rasterization due in part to the large number of rays that need to be traced, the traversal coprocessor 138 is capable of accelerating in hardware certain of the more computationally-intensive aspects of that process, 0074].
Babich does not explicitly teach
wherein the first stage, when detecting the instruction, invokes the effect engine to perform a predefined set of graphics operations on the subset of the graphical objects in the frame, and 
the second stage, which is subsequent to the first stage in the graphics pipeline, is operative to receive output of the effect engine and to perform output processing on the graphical objects including the output of the effect engine.
However, Lee teaches
wherein the first stage [e.g. deferred rendering, 0071-0075], when detecting the instruction [e.g. upon receipt of the prefetch command, 0100], invokes the effect engine [Fig. 4; e.g. rendering unit, 0071-0075] to perform a predefined set of graphics operations [Fig. 4; e.g. rendering such as ray-tracing-based rendering, 0071-0075, 0105] on the subset of the graphical objects in the frame [e.g. rendering is only performed on fragments that are actually rendered on a screen, 0071-0075, 0101-0103], and 
the second stage, which is subsequent to the first stage in the graphics pipeline [e.g. the ROP unit performs a depth test after the ray-tracing-based rendering is complete, 0100-0105], is operative to receive output of the effect engine and to perform output processing on the graphical objects including the output of the effect engine [e.g. the ROP unit receives and processes the results from the ray-tracing-based rendering and the prefetching unit, 0100-0105].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Babich’s system with the features of
wherein the first stage, when detecting the instruction, invokes the effect engine to perform a predefined set of graphics operations on the subset of the graphical objects in the frame, and 
the second stage, which is subsequent to the first stage in the graphics pipeline, is operative to receive output of the effect engine and to perform output processing on the graphical objects including the output of the effect engine
in the same conventional manner as taught by Lee because Lee provides a method for reducing the number of times an external memory is accessed in order to retrieve geometric information needed for ray tracing rendering, thereby reducing power consumption and eliminating a memory bandwidth problem [0078].

In regards to claim 10, Babich teaches the system of claim 9, wherein the first stage is one of pipeline stages including a vertex shader stage [Fig. 20; e.g. vertex shading stage, 0281], a geometry shader stage [Fig. 20; e.g. geometry shading stage, 0281] and a fragment shader stage [Fig. 20; e.g. fragment shading stage, 0281].

In regards to claim 11, the claim recites similar limitations as claim 5.  Therefore, the same rationale as claim 5 is applied.

In regards to claim 12, the claim recites similar limitations as claim 2.  Therefore, the same rationale as claim 2 is applied.

In regards to claim 13, the claim recites similar limitations as claim 7.  Therefore, the same rationale as claim 7 is applied.

In regards to claim 14, the claim recites similar limitations as claim 8.  Therefore, the same rationale as claim 8 is applied.

In regards to claim 15, the claim recites similar limitations as claim 1, but in the form of a method being performed by a graphical processing unit (GPU).  Furthermore, Babich teaches a method being performed by a graphical processing unit (GPU) [Fig. 1; e.g. GPU, 0069-0072].  Therefore, the same rationale as claim 1 is applied.

In regards to claim 16, the claim recites similar limitations as claim 3.  Therefore, the same rationale as claim 3 is applied.

In regards to claim 17, Babich teaches the method of claim 15, wherein the predefined set of graphics operations include one or more of post-processing operations [Fig. 20; e.g. raster operations, 0280, 0290-0291] performed after a fragment shader stage [Fig. 20; e.g. fragment shading stage, 0280, 0289] of the graphics pipeline, the post-processing operations including: anti-aliasing operations [e.g. the final pixel values are anti-aliased, 0071, 0280, 0291].

In regards to claim 18, the claim recites similar limitations as claim 6.  Therefore, the same rationale as claim 6 is applied.

In regards to claim 19, the claim recites similar limitations as claim 7.  Therefore, the same rationale as claim 7 is applied.

In regards to claim 20, the claim recites similar limitations as claim 8.  Therefore, the same rationale as claim 8 is applied.

Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764. The examiner can normally be reached Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        

/JACINTA M CRAWFORD/Acting Supervisory Patent Examiner, Art Unit 2612